DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 11/18/2019, 03/03/2020, and 06/09/2020.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al. (2012/0127136), hereinafter Schneider.
Regarding claim 1, Schneider discloses, in figure 1, a writing apparatus (digital imaging device) (figure 1) (paragraph 0072) comprising: a first electrode (11, transparent conductor) (paragraph 0072); a layer of piezoelectric material (14, piezoelectric film) (paragraph 0072); and a layer of electrophoretic 

    PNG
    media_image1.png
    445
    542
    media_image1.png
    Greyscale

Regarding claim 2, Schneider discloses, in figure 1, a writing apparatus (digital imaging device) (figure 1) (paragraph 0072), further comprising a second electrode (15, conducting film) positioned on a side of the piezoelectric material (14, piezoelectric film) opposite of the first electrode (11, transparent conductor) (see figure 1 above; figure 1 shows reference #15 is under reference #14).
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (2012/0127136), hereinafter Schneider as applied to claim 1 above, and further in view of Zehner et al. (2006/0279527), hereinafter Zehner.
Regarding claim 4, Schneider discloses all the limitations in common with claim 1, and such is hereby incorporated.
Schneider fails to disclose wherein the layer of electrophoretic material is micro-cell based.

Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Schneider with the electrophoretic material of Zehner for the purpose of containing two species of particles to produce multiple or full color displays.
Regarding claim 5, Schneider discloses all the limitations in common with claim 1, and such is hereby incorporated.
Schneider fails to disclose wherein the layer of electrophoretic material is micro-capsule based.
Zehner discloses wherein the layer of electrophoretic material is micro-capsule based (paragraphs 0099 and 0100).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Schneider with the electrophoretic material of Zehner for the purpose of containing two species of particles to produce multiple or full color displays.
Regarding claim 6, Schneider discloses all the limitations in common with claim 1, and such is hereby incorporated.
Schneider fails to disclose further comprising a stylus.
Zehner disclose further comprising a stylus (paragraph 0098 discloses a charged stylus).
 Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Schneider with the stylus of Zehner for the purpose of applying voltage to change the display unit.
Regarding claim 7, Schneider discloses all the limitations in common with claim 1, and such is hereby incorporated.
Schneider fails to disclose wherein the stylus is nonconductive.

Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Schneider with the stylus of Zehner for the purpose of applying voltage to change the display unit.
Regarding claim 8, Schneider discloses all the limitations in common with claim 1, and such is hereby incorporated.
Schneider fails to disclose wherein the stylus is conductive.
Zehner discloses wherein the stylus is conductive (paragraph 0098 discloses applies voltage to the unit to change the display state of the display.
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Schneider with the stylus of Zehner for the purpose of applying voltage to change the display unit.
Regarding claim 9, Schneider discloses all the limitations in common with claim 1, and such is hereby incorporated.
Schneider fails to disclose wherein the second electrode has a resistivity of less than 10^13 ohms.
Zehner discloses wherein the second electrode has a resistivity of less than 10^13 ohms (paragraph 0076 discloses 103-1012 ohms which is within the range).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Schneider with the electrode of Zehner for the purpose of applying an electric field to select portions of the display unit.
Regarding claim 10, Schneider discloses all the limitations in common with claim 1, and such is hereby incorporated.
Schneider fails to disclose wherein the micro-cells have a height of less than 20 microns.

Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Schneider with the average diameter for the purpose of allowing significant bending of the display unit 500 without permanent deformation or rupture of the capsules themselves.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872